Title: To John Adams from J. P. Mercklé, 27 April 1778
From: Mercklé, Johannes P.
To: Adams, John


     
      Sir
      Amsterdam 27th April 1778
     
     I have the honor to note yours and Mr. Franklin Joint favour of the 13th Instant, but before I enter into particulars permit me to Congratulate you on your safe Arrival in Europe.
     I think, Sir, ’tis a duty I owe to you as also to my own Interest to make you Acquainted with the Purport of several letters I have had the honor to Address to Messrs. Deane and Franklin on the subject of a Number of Musketts I bought up at this place (by Contract) for the Congress, as also to point out to you in a true light in what manner your business is transacted in this City, by the house of Hornica fils & Co. I am fully persuaded, Sir, that had it not been for this house; this last parcell of Musketts would have been forward long are this; but those Gentlemen have taken upon them to say that they were Unmerittable and would not Answer the end intended. The Reason they give for this is the most frivilous Immaginable vizt. that the Musketts have not been proved. Happily, I have it in my power to Convince you to the Contrary, which many very respectable Merchants here would Attest provided their Evidence was Necessary. I am fully pursuaded there never was or has been better Musketts or better Work Shipped since the Commencement of this War, or at a more reasonable price,—however, I very plainly preceive the intention of Mess. Hornica & Co. in giving their Negitive to my forwarding them to France on your Account. As they Immagine ’twould be taking a Commission and Business out of their hands. This, Sir, was never my Intention or desire; and my Sole reason in being so desirous and urgent to the Commissioners before your arrival at Paris, Arose from the Embarras I was So unexpectly thrown into for the payment of the Musketts. I am sorry to say I have been Arrested for the Amount, and was Obliged Against my Intention and Interest to take up money to discharge the Same, at a very unreasonable discount. In reallity ’tis very hard that this Loss should fall on my Shoulders, as my only reason in doing the same, was to Assist the Honble. Congress and the American States—whose interest I have ever had at heart. But for the benifit of America, and to Avoid future disputes, I have detirmined to take them at my own risque, for which reason I shall Ship them onboard the first Vessell that sails for Curacoa. I would with the greatest pleasure have put them onboard my own Vessell, but by the last treaty between England and these States, such Merchandiz is prohibited. This Should not have Prevented me from doing it, was not my expedition from hence very Considerable (Say £30,000 Sterling) and these Articles might be the Means of my Ships being brought up in England, and Occasion a detention, which detention in Loss of time &c., would be Attended with more Expences than the real Value of the Musketts. This Sir is a true state of the Affair and which has caused my long stay here. I Cannot Conclude this long letter without Observing that the House of Hornica has treatened me in a Most unpresedented manner, nearly to an exclosure of my present expedition to Sir Jos: Yorke at the Haye. I’ll not trouble you any longer on this head, but leave it to yourself to Judge what kind of people you have in this City to transact Your business. I could make many other Observation here, but Immagined have already tired your patience. I shall therefore Conclude, wishing you all health and happiness, and believe Me to be Dr Sir Your very Obedt. servant
     
      Joh. Ph. Mercklé
     
    